Biddle, J.
In this cause, no question was raised upon the pleadings.
The case was tried on the 15th day of December, 1874. .On the same day a motion for a new trial was made and *150overruled, exceptions taken, judgment rendered and sixty days allowed to file a bill of exceptions. What purports to be a bill of exceptions was filed on tbe 1st day of April, 1875. Rot having’ been filed in time, it is no part of the record; ■ and there is, therefore, no question before us.
The judgment is affirmed, with costs.